                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     STEVEN PRESCOTT, et al.,                          Case No. 19-cv-07471-BLF
                                   8                    Plaintiffs,
                                                                                           ORDER RE MOTION TO DISMISS
                                   9             v.                                        THE COMPLAINT
                                  10     NESTLE USA, INC,                                  [ECF 10, 11]
                                  11                    Defendant.

                                  12
Northern District of California




                                              Plaintiffs Linda Cheslow and Steven Prescott bring this putative class action against
 United States District Court




                                  13   Defendant Nestle USA, Inc. (“Nestlé”) and ten Doe defendants. See ECF 1, 13. Before the Court
                                  14   is Nestlé’s motion to dismiss the Complaint, which Nestlé filed on December 4, 2019. See ECF 10,
                                  15   11. Instead of filing an opposition, Plaintiffs filed an Amended Complaint (“FAC”) on January 22,
                                  16   2020. ECF 13. Pursuant to Federal Rule of Civil Procedure 15(a)(1)(B), however, Plaintiffs’
                                  17   deadline to amend its complaint as of right was December 26, 2019. Accordingly, Nestlé asks the
                                  18   Court to strike the FAC and grant its motion to dismiss as unopposed. ECF 14 (“Reply”) at 1.
                                  19   Plaintiffs object. ECF 21 at 1-2. They point out that the parties had stipulated to, inter alia, an
                                  20   extension of the deadline for Plaintiffs to “respond” to Nestlé’s motion to dismiss, which Plaintiffs
                                  21   believe covers a response in the form of an amended complaint. Id. (quoting ECF 6, citing ECF
                                  22   12). And indeed, the FAC does not appear to add new claims or parties, but rather to respond to the
                                  23   deficiencies argued in the motion to dismiss.
                                  24          In the interest of efficiency, and because Plaintiffs’ actions appear to have resulted from a
                                  25   lack of clarity regarding the scope of the parties’ stipulation, the Court accepts the FAC as the
                                  26   operative complaint under Federal Rule of Civil Procedure 15(a)(2). The motion to dismiss the
                                  27   original Complaint is therefore TERMINATED as moot. Defendants’ deadline to respond to the
                                  28   FAC is Friday, February 28, 2020. The parties are advised to be more precise in their future
                                   1   stipulations.

                                   2           Having resolved the instant motion to dismiss, the motion hearing currently set for February

                                   3   27, 2020 is hereby VACATED. The Case Management Conference remains as set.

                                   4           IT IS SO ORDERED.

                                   5

                                   6   Dated: February 14, 2020

                                   7                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
